Per Curiam.
This action wa.s tried in the First District Court of Jersey City, without a jury, and judgment was rendered for the plaintiff for $281.
The action was for property damage sustained in an automobile collision at two-thirty A. M. on the 18th day of June, 1922, due to the alleged negligence of the defendant in driving his car into the plaintiff’s car, while the latter car was parked on Central avenue near Charles street, in Jersey City.
The defendant’s contention is that there was no evidence to sustain the' verdict. This we find not to be so. The court and a jury could find from the evidence that the plaintiff’s car was properly parked and lighted; that the defendant drove his car at fifteen miles an hour within the city limits on a rainy, foggy night, and that the defendant admitted that he had been drinking on that occasion. The facts and circumstances thus elicited presented a jury question, and the judgment rendered thereon we observe no valid legal reason to disturb.
The judgment will be affirmed.